         Case 1:18-cv-02921-JMF Document 684 Filed 01/21/20 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,                                    No. 18-cv-2921

                               Plaintiffs,                    Hon. Jesse M. Furman
                                                              United States District Judge
       v.
                                                              [PROPOSED] ORDER
UNITED STATES DEPARTMENT OF                                   TERMINATING APPEARANCE
COMMERCE, et al.,                                             OF AJAY SAINI

                               Defendants.



       WHEREAS, the Court has reviewed the motion of Ajay Saini seeking leave to

withdraw as an attorney of record in this matter, as well his declaration in support thereof;

       IT IS HEREBY ORDERED THAT the appearance of Ajay Saini in this matter is

terminated;

       IT IS FURTHER ORDERED THAT the Clerk of Court shall remove Mr. Saini from

the docket sheet in this matter.



       The Clerk of Court is directed to terminate ECF No. 683.



       SO ORDERED.



Dated: January 21, 2020
       New York, New York

                                                   HON. JESSE M. FURMAN
                                                   United States District Judge
